     Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD  Page 1 of.5'-1
                                                           DELIVERED:       15
.,
                                                           by:              CP.

                                                                     CAUSE N0. 20196'f5'97

                                                                     P.ECEIPT NC.                        0.00            CI'3
                                                                                                               TR p 73674086
                 PLAINTIFF: FRICK, FRED                                                               In The    113th                  -
                         Vs.                                                                          Judicial Distr:ict Court.
                 DEFENDANT: TRAVELERS HOME & MARINE INSURANCEE COMPANY                                of Harris County, Texas
                                                                                                      113TH DISTRICT COUP.T
                                                                                                      HollYton, Tit
                                                                          CITATION
                 THE STATE OF TEXAS
                 County of Harris




                 T0: TRAVELERS HOME & MARINE INSURANCE COMPANY (FOREIGN INSURANCE COMPANY)
                     MAY BE SERVED BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
                   - 211_ EAST 7TH STREET SUITE 620   AUSTIN TX 78701
                       Attached is a copy of PLAINTIFF'S ORIGINAL PETITIQN

                 This instrument was filed on the 17th dav of Seutember, 2019, in the above cited cause number
                 and court. The instrument attached describes the claim against you.

                      YGU HAVE BEEN SUED, You may employ an attorney. If. you or your attorr.ey do not file a
                 written answer with the District Clerk who issued this citation by 10:00 a:m on the 1-ionday
                 next following the expiration of 20 days after you were served this citation and petit.i.on,
                 a default judgment may be taken against you.
                 TO OFFICER SERVING:
                       This citation was issued on 19th day of September, 2019, under my hand and
                 seal of said Court.
                                                                of MARip~
                 Issued at re9uest o£:                        ,
                                                              Q f        ~0         MARILYN BllRGES3, Distzict Clerk
                 BARTON, DANIEL PATRICK                       ~  j~ 1~              Hazris County, Texas
                 1261 SHEPHERD DRIVE                                      -2+       201 Caroline, Houston, Texas 77002
                 HOUSTON,'TX 77007                            d~ ,       f Y        (P.O. Box 4651, Houston, Texas 772.10)
                 Tel: (713) 227-4747
                 Bar No.•         789714                             .~~,"   Generated By: CHAMBERS, NANDA        OLW/1`11332980

                                                           OFFICER/AUTHORIZEDPERSON RE1'URN

                 Came to hand at           1-0o   n'clock P.M., on the -264da;> cf
                 Executed at (address)                                                                                          in -

                                                  County at            o'clock _.M., on the !m day of ~                         —
                 — —, by deliverina to                                                                defendant, in per8on, a

                 true copy of this Citation together with the accompanying __ cony(ies) of the Petitiori

                 attached thereto.and I endorsed on said copy of the Citation the date of delivery.
                 To certify which I affix my hand officiallv this J_ day of


                 FEE: $

                                                                                              of. _                   County, Texas


                                                                                    By
                                    Affiant                                                           Denuty

                 On this day,                                            , known to me r.o be the persori whose
                 signature appears on the foregoina return, personally appeared. After beina by me duly sworn,
                 he/she stated that this citation was executed by him/her in the er.act manner recited on the
                 return.

                 SWORN TO AND SllBSCRIBED BEBORE ME, on this                        day of.


                                                                                                      Notary Public




                 N-INT.GITIt. P                                       *73674086*
                                                                                                                EXHIBIT
                                                                                                                        F
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 2 of 15


                                                                                                         9/17P2019 8:27 PM
                                                                             Marilyn Bur4less - Distriat Clerk Harri> County
                                                                                                  Enveiope No. 36898932
                           2019-67597 / Court: 113                                                         By: Tahj Wimbley
                                                                                                 Filed 9f17/2019 8:27 Pt✓i

                                            CAUSE NO.

FRED FRICKS                                    §              1N THE DISTRICT COURT OF
                                               §
                                               §
       1'lainri ff                             ~

V.                                             §              HARRIS COUNTY, TEXAS
                                               §
TRAVELERS HOME & .MARINE
INSURANCE                                      fi
                                               §
       Defendcnrt.                             ~                       JUD[CiAL D:ISTRICI'



                             PLALNTIFF'S ORIGINAL PETITION


           Fred Fricks ("Plaintiff'), complains of Travelers Home & Marine Insurance Company

("Defendant") and respectfully shows as follows:

                                           I.
                                DISCOVERY CONTROL PLAN

       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civit Procedure. This case invotves complex issues and wi(1 require extensive

discovery, Therefore, Plaintiff asks the court to order that discovery be conducted in accordance

with a discovery controi plan tailored to the circumstances of this suit.

                                           II.
                             PARTI.ES AND PROCESS SERVICE

       Fred .Fricks ("Pla.intiff') is a Texas Corporation with it.s principal place of business in

Jefferson County, Texas.

       Travelers Home & Nlarine insurance Company ("Defendant") is a foreign insur-ance

company engaging in the business of insurance in Texas. This Defendant may be served with
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 3 of 15




process by serving its registered agent Corporation Service Conipany at 211 East 7'" Street Suite

620 Austin Texas 78701. lmmediate Issuance of citation is requested at this time.

                                               L1.1.
                                         JI1RlSDI.CTION

         Plaintiff seeks monetaty relief over $100,000 to $200,000, excludinQ interest and costs.

Such damages sought are within the jurisdictiona) limits of the court. Plaintiff contends that the

determination of damages is within the sole discretion of the Judge and Jury, but makes

stipulation as required by 7 i x.R.Ctv.P. 47.

         The court has jurisdiction over Defendant because Defendant engages in the business oi'

insurance in Texas and because Plaintiff's causes of action arise out of this Defendant's business

activities in Texas.

                                                  Iv.
                                                VEN tIE

         Venue is proper in Harris County, Texas, because at least one Deferidant resides and the

communications related to the contract occurred. in Harris County, T'exas.

TEX.Civ.PRAC.RENt.CoDE § 15.032.




I'lainliff's Origincrl l'elition                                                           Pagc ?
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 4 of 15




                                                V.
                             NOTICE AN.D CONDiT10NS PRECEDENT

        Defendant has been provided notice, in writing, of the claims made by Plaintiff in t.his

petition, includingPlaintiff°s actual damages in the manner and forni required.

        All conditions precedent necessary to maintain this action and the Claim under the Policy

have been performed, occurred, or have been waived by Defendant; or Defendant is otherwise

estopped from raising same due to Defendant's prior breach of the insurance contract.

                                               VI.
                                             FACTS

        Plaintiff leased certain real property with improvements and positioned valuable business

property located at 14319 Radbrook Lane Houston TX 77079-7416 (the "Property"), which was

insured by Inland Marine Policy issued by Defendant Policy No:..9910737756331 ("Policy").

        During Hurricane Harvey, the Plaintiffs property suffered extensive svind damage.

Plaintiff subsequently made a claim and demand for payment with :Defendant for da.mages to the

Property by the tenns of the Policy("Claim"). Defendant failed to pay alternattive living

expenses.

        Subsequent to Plaintiff making the Claim, Defendant as5igned personnel to adjust

Plaintiff s Claim. Defendant failed to comply with the Policy, the Texas lnsurance Code, and

Texas Law in handling Plaintiff's Claim. Further, Defendant lias refused to pay all amounts due

and owing under tlie Policy for the Claim. Plaintiff has complied witli any and all oF Plaintifl"s

obligations under the Policy.

        Defendant made numerous errors in estimating the value of Plaintiff s claim, all of r.vhich

were designed to intentionally minimiz.e and underpay the loss incurred by Piaintiff. Defendant

failed to fully duantify Plaintiff's damages, thus demonst.rating that they did not conduct. a




Plaintiff s Origifurl I'etirion                                                             Page ~
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 5 of 15




thorough investigation of Plaintiff's claim. Defendant conducted a substandard investigation oi'

Plaintiffs Clairn. Defendant failed to thoroughly review and properly supervise the adjustment

of the Claim, which ultimately led to approving an improper adjustment and an inadequa.tel_y

unfair settlement of Plaintiff's c.laim. Further, Defendant knowingl_v and intentionally overlooke.d

damages at the Property and used their own inadequate and biased investigation as the basis for

erroneously denying a portion of Plaintifff's claim. Because of Defendant's conduct, Plaintift's

claim was underpaid and partially-deni.ed.

          Defendant failed to perform its contractual duties to adequately compe►isate Plaintiff

under the terms of the Policy. Specifically, Defendant refused to pay the ftill proceeds owed

under the Policy, although due demand was made for proceeds to be paid in an amotmt sufticient

to cover the damaged property and all conditions precedent to recovery upon the Policy in

question had been satisfied by Plaintiff. Defendant's conduct constitutes a breach ot' tlle

insurance contract between Defendant and Plaint.iff.

          Defendant misrepresented to Plaintiff that much of the damage to the Property was not

covered under the Policy, even though the damage was covered by the Policy. Defendant's

conduct constitutes a violation of TEX.INS.CODE §541.060(a)(1).

          Defendant failed to attempt in good faith to effectuate a prompt, fair, and eyuitable

settlement of Plaintiffs Claim, when Defendant's liability was reasonably clear. Defendant's

conduct constitutes a violation of "I'Ex.INS.CODE §541.060(a)(2)(a).

         Defendant failed to explain to Plaintiff the reasons for their otfer of an inadequate

setttement. Specitically, Defendant failed to offer Plaintiff adequate compensation, witliout any

explanation why full payment was not being made. Furthermore, Defendant did not

communicate that any future settlements or payments would be forthcoming to pay for the entire




1'lafntrf/"s l..)riginal.Petitio~r                                                           Pagc t
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 6 of 15




loss covered under the Policy, nor did Defendant provide any explanation for the failure to

adequately settle Plaintiff's claim. Defendant's conduct constitutes a violation of TEX.INS.CUDE

§541.060(a)(3).

         Defendant failed to affirm or deny coverage of Plaintiff"s claim within a reasonable tirne.

Specifically, Plaintiff did not receive timely indication of acceptance or reiection, regarding the

full and entire claims, in writing from Defendant. Defendant's conduct constitutes a violation of

TEx.INs.CoDB §541.060(a)(4).

         Defendant refused to fully compensate Plaintiff for the Claim without co►tducting a

reasonable investigation of the Claim. Rather, Defendant performed an unreasonable outcome-

oriented investigation of Plaintiff's claim, which resulted in a biased, unfair and inequitable

evaluation of Plaintiffs Claim. Defendant's conduct constitutes a violation of TEx.INS.CODr:

t?541.060(a)(7).

         Defendant failed to meet its obligations under the Texas Insurance C'ode regarding the

timely acknowledgenient of Plaintift s claim, beginning an investigation of Plaintiff's claim and

requesting all information reasonably necessary to investigate Plaintiffs claim «jithin the

statutorily mandated. time of receiving notice of Plaintiffs claim. Defendant's conduct

constitutes a violation of TEx.INS.COtiE §542.055.

         Defendant failed to accept or deny Plaintifi"s full and entire Claim within the sta.tutorily

mandated tinie of receiving all necessary inforinauon. De£endant's conduct constitutes a

violation of TEX.INS.CoDE §542.056.

         Defendant failed to meet its obligations under the Texas l.nsurance Code re`
                                                                                    .;arding

payment of claims Mthout delay. Specifically, Defendant has delayed full payment of Plaintift s




1'larntiff"s C7rtginal Petitioii                                                              Pagc 5
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 7 of 15




claim longer than allowed and, to date, Plaintiff has not yet received ful) payment for Plaintiff"s

claim. Defendant's conduct constitutes a violation of TEx.INs.CoDE §541.058.

          From and after the time Plaintiff's claim was presented to Defendant, the liabi.lity of

Defendant to pay the full claims in accordance with the terms of the Polic_v was reasonablv clear.

H.owever, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever

on which a reasonable insurance compaiiy would have relied on to deny the full payment.

Defendant's conduct constitutes a breach of the common law duty of good faith and fair dealinp.

Defendant knowingly or recklessly made fa.lse representations, as described above, as to material

facts and/or knowingly concealed material information from Plaintif£

          In the course and proper scope of its duty to Plaintitf, Defendants, by and through its

employees and agents provided insurance for Plaintiffs Property for the benetit of PlaintitTs

against dama,ge by windstorm, hail, liurricane, and other perils or causes of .loss.

          Defendants had a non-delegable duty to Plaintiffs to procure insurance at the Property for

the benefit ofPlaintifT Such insurance was to insure all of Plaintitrs Property.

          PlaintitTs relied upon Defendants and its agents as the brokering insurance agents or

company to procure adequate coverage to insure against catastrophic losses in an amount. to

repair/replace the properties, should covered losses be sustained during the policy periods. E3y

and 11irougli their agent, Defendants sold Plaintiffs insurance policies that did not insure all of the

Property owned by Plaintiffs.

          Specifically, by and through their agent, Defendants failed to manage, advise, or consult

with Plaintiff regarding Plaintiff's insurance needs.




PIC7IYltlff'S OY1g7YtQI IPE'lllloY!                                                             Pzgc 6
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 8 of 15




          Spec'tfically, by and through their agent, Defendants failed to procure insurance coverage

for Plaintiff's Property; and other portions of the Property that is the responsibility of Plainti.ffs

in the course of conducting their business on the premises.

          ln addition, Defendants failed to adequately insure the Property with respect to any floocl

damage.

         Although Plaintiffs believed and had been infornied that they had purchased insurance

and were covered for the value to replace their Property in case of an unfortunate loss.

Defendants' conduct created a gap in coverage in that only a portion of Plaintiff s Property was

insured.

         Plaintiffs have complied with any and all of their obligations with respect to this

De£endants.

                                             vll.
                             CAUSES OF ACTION AGAINST DEFENDANT

         Defendant is liable to Plaintiff for intentional breach of contract, as well as intentional

violations of the Texas Insurance Code and intentional breach of the common law duty of good

faith and fair dealing.

         A.        Breach of Contract.

         The Policy is a valid, binding and enforceable contract bet.ween Plaintiff and Defendant.

Defendant breached the contract by refusing to perfarm its obligations under tlie terms ot' the

Policy and pursuant to Texas law. Defendant's breach proximately caused .Plaintiff iniuries and

damages. AII conditions precedent required under the Policy have been performed, excused.

waived or othenwise satisfied by Plaintiff, or Defendant is estopped from raising the issue due to

Defendant's prior breach of the insurance contract.

         B.        Noncompliance With Texas lnsurance Code: Unfair Settiement Practices.



111crfvrtiff:r Or1ginnll'etilioi7                                                              Pa;,~e 7
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 9 of 15




         The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

pursuant to TEx. INs. CoDE.§54 1.060(a). All violations under this article are made actionable bv

T.Ex.INs.CoDB §541.151.

         Defendant's unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance. TEx.INs.COnE §541.060(1).

         Defendant's unfair settlement practice, as described above, of failing to atte►npt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.               TEx.11vS.Ct)Dr

§541.060(2)(A).

         Defendant's unfair settlement practice, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise sett.lement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insu.r-ance.

TEx.INs.CoDE §541.060(3).

         Defendant's unfair settlement practice, as described above, of failing within a reasonable

time to affinn or denv coverage of the claim to Plaintiff or to submit a reservation of riglits lo

Plaintiff, constitutes an unfair metho.d of competition and an unfair and deceptive act or practice

in the business of insurance. TEx.INs.CoDE §541..060(4).

         Defendant's unfair settlenient practice, as described above, of refusing to pau Plaintiffs

claim Nvithout conducting a reasonable investigation, constitutes an unfair method of conipetition




1'lain►iff s Originall'ctilion                                                               P=c 8
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 10 of 15




and an unfair and deceptive act or practice in the business of insurance. Tt x.INs.CODt.

§541.060(7).

         Defendant's conduct described above compelled Plain.tiff to initiate a iawsuit to recover

amounts due under its policy by offering substantially less tha.n the amoumt ultimately recover•ed.

Defendant refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued faiture compelled Plaintiff to lile suit.

TEX.INS.CODE §542.0045).

         C.       Prompt Payment Of Claims Violations.

         The Claim is a claim under an insurance policy with Defendant of which Plaintiff gave

Defendant. Defendant is liable for the Claim. Defendant violated the prompt payment of claims

provisions of TEx. INS: CoDE § 542.051, el se(l. by:

                  a)      Failing to acknowledge receipt of the Claim, conimence
                          investigation of the Claim, andlor request from Plaintiff all
                          items, statements, and forms that Defendant reasonably
                          believed would be required within the time constraints
                          provided by TEx. INS. CODE §542.055;

                  b)      Failing to notify .Plaintiff in writing of its acceptance or
                          rejection of the Claim. within the applicable time constraints
                          provided by TEx. INS. CoDE §542.056; and/or by

                  c)      Delaying payment of the Claim following Defendant's
                          receipt of all items, statements, and forms reasonably
                          requested and required, longer than the amount of time
                          provided by TEx. INS. CODE §542.058.

         Defendant's violations of these prompt payment of claims provisions of the Texas

Insurance Code are made actionable by TEx.INs.COgE §542.060.

         D.      Breach Of The Duty Of Good Faith And Fair Dealing.

         Defendant breached the common law duty of good faith and fair dealing owed to PlaintifT

by denying or delaying payment oti the Claim when Defendant knew or should have knotvn that



1'lainti~ s l)riginall'etitian                                                              Pazc 9
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 11 of 15




its liability to Plaintiff was reasonably clear. Defendant's conduct proximatelv caused Plaintii'f

injuries and damages.




Plainrrff'.s Origrnal Yelf rinn                                                           Pugc 10
      Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 12 of 15




                 E.         CAUSES OF ACTION AGAINST CRC DEFENDANTS VIOLATIONS OF
                            TEX. INS. CODE § 541.060, et seq.

                 Plaintiffs incorporate the preceding paragraphs as though fully stated. herein,

                 Defendants are a"Person" as defined by Tex. Ins. Code § 541.002(2), whic.h states as

       foltows: "Person" means an individual, corporation, association, partnership ... or other legal

       entity engaged in the business of insurance, including an agent, broker, adjuster, or life and

.____health_insurance counselor." A.s described above, as a licensed and registered "brokei", the

       actions of Defendants a.re unfair insurance practices that violate Tex. lns. Code Chapter 541.

       Defendants violated the following provisions of the insura.nce code:

                           ( I)       Misrepresenting a material fact or policy provision relating
                                      to coverage in violation of secti.on 541.060(a)( l);

                           (2)        Making an untrue statement of material fact — specifically,
                                      misrepresenting the adequacy of the coverage in violation
                                      of § 541.061(1);

                           (3)        Failing to state a materiat fact necessary to make other
                                      statetnents not misleading, considering the circunistances
                                      under which the statements were made, in violation of ti
                                      541.061(2);

                           (4)        Making statements in a manner that would mislead a
                                      reasonably prudent person to a false conclusion of material
                                      fact, in violation of § 541.061(3).

                Defendants made misrepresentations regarding the Property that was insured and failed to

       consult with, advise, or procure insurance for the Property owned by Plaintiff.

                These violations have been a producing cause of daTnages to PlaintifT Plaintiff is entitle.d

       to recover from Defendants its actual damages and attorneys' fees pursuant to Tex. Ins. Code ti§

       541.151 and 542.152. Plaintiff does not seek this relief as a tie-in under the D.T.P.A., but ratlier

       as an independent cause of action under § 541.151(1).




      PIp7191!{~f .S C)Ylgi17C7I PE'l!17o11                                                          Pasc 1 i
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 13 of 15




         Defendants are also liable for additional damage as provided by "fex. Ins. Code 4

541.152(b) which specifically provides that "on a finding by the trier of fact that the Defendants

knowingty conimitted the act complained of, the trier of fact shall award plaintiff three tinies the.

amount of actual damages."

                                             VI:I L.
                                          KNOWLEDGE

         Each of the .Defendant's acts described above, together and singularly, was done

"knowingly" as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiff's damages described herein.

                                              IX.
                                            DAMAGES

         Plaintiff will show that all the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

         For breach of contract, Plaintiff is entitled to regain the benefit of Plaintifi's bargain,

which is the amount of Plaintiff's claim, toget.her with attorney fees.

         For noncompliance with the Texas Insurance Code, Unfair Set.tlement Practices, Plaintiff

is entitled to actual damages, which. include the loss of the benefits that should lzave been paid

pursuant to the Policy, court eosts and attorney's fees. For knowin9 coiiduct of the acts

complained of, Plaintiff asks for three times Plaintiff"s actual dam.ages. TEX.Ius.CoDE §5=11,152.

         For noncompliance with Texas Insurance Code, Prompt .Payment of Clainis, .Plaintitl' is

entitled to the amount of Plaintifi''s claim, as well as eighteen (18) percent interest per annum of

the amount of Piaintiff's claiin as damages, together with attorney's fees.          TEx.INS.CODF

§542.060.




1'lnintlfj'.s Origginall'e(iiion                                                            Patzc 12
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 14 of 15




        For breacli of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, inciuding all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

        For the prosecution and collection of this claim, Plaintiff has been compelled to engage

the services of the law firms whose names are subscribed to this pleading. Therefiore, Plaintil't'is

entitled to recover a sum for the reasonable and necessary services of Plaintifl's attorneys in the

preparation and trial of this action, including any appeals to the Court of Appeals andior the

Supreme Court of Texas.

                                               X.
                                         JURY DEMA.ND

        Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                           XI.
                                 REQUEST FOR DISCLOSURE

        Pursuant to Texas Rule of Civil Procedure 194, Plaintiff r.equests that Defendant disclose

the information or material described in Rule 194.2.

                                                XII.
                                              PRAYER

        WI-IEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon ti-ial hereot:

PlaintitT has and recovers such sums as would reasonably and justly compensate PlaintiiT in

accordance with the rules of law and procedure, both as to actual damages, statutory penalties

and interest, treble damages under the Texas Insurance Code and all punitive and etemplary

damages as rnay be found. in addition, Plaintiff requests the award of attorney's fees for the trial

and any appeal of this case, for all costs of Court on their behalf expended, for pre-judgment and




Plaintilrs Originnll'eriiton                                                                Pagc 13
Case 4:19-cv-04022 Document 1-7 Filed on 10/16/19 in TXSD Page 15 of 15




post judgment interest as allowed by law, and for anv other and further relief; either at law or in

equity, to which Plaintiff may show itself to Ue justly entitled.

                                               BARTON LAw FrRD4

                                               By:     s lfayile L). ('ol/ins
                                                       WAYNE D. COLLINS
                                                       State Bar No. 007963$4
                                                       wcollins@bartoniaxvgroup.com
                                                       DANIEL P. BARTON
                                                       State Bar Na.: 00789774
                                                         .a.~yn
                                                           rt _. ._    ....:_ ..._....._._.:..:_..
                                                       1201. Shepherd Drive
                                                       Houston, Texas 77007
                                                       (713) 227-4747- Telephone
                                                       (713) 621-5900 -- Facsimile




1'laintif/sCJriginalPetitiaz                                                                         Pagc 14
